Citation Nr: 0114645	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  96-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1944 to March 
1946.

A RO rating decision in 1995 determined that there was no new 
and material evidence to reopen a claim for service 
connection for a stomach disorder, and the veteran appealed 
to the Board of Veterans' Appeals (Board).  In September 
1997, the Board denied the claim.


FINDINGS OF FACT


1.  The veteran was notified of certification and transfer of 
his appeal to the Board by letter of August 26, 1997.

2.  In a letter to the Board postmarked September 22, 1997, 
the veteran requested a hearing with regard to the issue on 
appeal.

3.  The Board in a decision dated on September 24, 1997, 
denied the claim.

4.  The veteran's hearing request was received by the Board 
on September 25, 1997.

5.  The veteran testified at a hearing before a member of the 
Board on March 28, 2001.


CONCLUSION OF LAW

The veteran's request for a hearing with the postmark date of 
September 22, 1997, was timely, and due process requires that 
his testimony at the personal hearing in March 2001 be 
considered and the September 24, 1997 Board decision be 
vacated.  38 U.S.C.A. §§ 7102, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.305, 20.700, 20.705, 20.1304(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran had active service from September 1944 to March 
1946.

In a 1995 decision, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a stomach disorder, and he appealed.  
The RO notified him on August 26, 1997, that his records were 
being certified and transferred to the Board.  In 
correspondence to the Board postmarked September 22, 1997, he 
requested a hearing.  The Board in a decision dated September 
24, 1997, denied the appeal.  His hearing request was 
received the next day.  On March 28, 2001, the veteran was 
granted the requested hearing and presented testimony.  

A review of the record shows that the veteran submitted a 
request for hearing on September 22, 1997, which was timely 
under the provisions of 38 C.F.R. § 20.305(a) (the "postmark 
rule") and that he was not provided with such a hearing 
until March 28, 2001.  Hence, this testimony or evidence was 
not considered in the September 24, 1997 Board decision that 
denied the claim.

The veteran has a right to a hearing before a Member of the 
Board designated by the Chairman on a matter under appeal if 
requested by him.  38 U.S.C.A. §§ 7102, 7104(a), 7105(a); 
38 C.F.R. §§ 20.700, 20.705(a).  In this case, his request 
for a hearing is deemed timely; and due process requires that 
the Board's September 24, 1997, decision be vacated.  The 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a stomach 
disorder will be considered anew by the Member who presided 
at the March 2001 hearing..







ORDER

The Board's decision of September 24, 1997, is VACATED.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

